An action for damages caused by defendant’s automobile colliding with a heifer belonging to the plaintiff. It is alleged that the defendant was negligent in the operation of his automobile. The jury heard the evidence and found for the defendant. The case is before this court on a motion for a new trial on the usual grounds,, The issue was solely one of fact. An examination of the evidence does not satisfy us that the verdict of the jury is so manifestly wrong as to warrant interference by this court. Entry will be. Motion overruled.